Citation Nr: 1748662	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to Service connection for right ear, sensorineural hearing loss (claimed as bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A March 2015 rating decision granted an increased rating for the Veteran's peripheral vascular disease, left lower extremity and peripheral vascular disease, right lower extremity, both from 20 percent to 100%, effective January 13, 2013.  This is the highest evaluation allowed under the law.  As such, these claims are no longer before the Board.  While on appeal the Veteran withdrew his claim for service connection for bipolar disorder, service connection for bilateral foot problems and service connection for glaucoma.  Therefore, these claims are no longer before the Board.  An April 2014 rating decision granted service connection for tinnitus, with a 10 percent evaluation, effective January 3, 2005 and service connection for left ear, sensorineural hearing loss (claimed as bilateral hearing loss) with a 0 percent evaluation, effective January 3, 2005.  This decision constitutes a full grant of the benefit sought.  As such, these claims are no longer before the Board.  A January 2011 rating granted the Veteran service connection for pancreatitis, with an evaluation of 0 percent, effective December 20, 2004, an evaluation of 60 percent was assigned from August 20, 2007and service connection for diabetes mellitus, with a 20 percent evaluation, effective December 20, 2004.  This decision was a complete grant of the relief sought on appeal.  Accordingy, these claims are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The more probative evidence fails to demonstrate that the Veteran has right ear hearing loss for VA purposes.



CONCLUSION OF LAW

The criteria for the establishment of service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he has right ear hearing loss as a result of exposure to artillery during his active duty service.  He therefore asserts that he is entitled to compensation for right ear hearing loss.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In March 2014, the Veteran was provided a VA examination.  The VA examination puretone thresholds, in decibels, were interpreted as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
30
25
LEFT
30
25
25
30
35

The examiner noted that the Veteran's hearing loss for the right ear does not meet the criteria for disability for VA purposes.  The Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500 to 4000hz, but that does not qualify as a hearing for VA purposes.  VA examination findings show the right ear with 100 percent discrimination.  Therefore, the Veteran does not have a current disability for VA purposes with regard to his right ear.  

Unfortunately, as noted above, the Veteran does not meet the standard for hearing loss for VA purposes in his right ear.  See 38 C.F.R. § 3.385.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  Therefore the Veteran's claim for right ear hearing loss must be denied.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


